ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kellogg Brown & Root Services, Inc.          )      ASBCA No. 58465
                                             )
Under Contract No. DAAA-09-02-D-0007         )

APPEARANCES FOR THE APPELLANT:                      Thomas Barrett, Esq.
                                                     Chief Senior Counsel
                                                    David Newsome, Jr., Esq.
                                                     Senior Legal Counsel

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Douglas R. Jacobson, Esq.
                                                    Arthur M. Taylor, Esq.
                                                    Samuel W. Morris, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Bloomington, MN

                               ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeal must be filed within 30 days
of the date of this Order.

       Dated: 22 May 2017



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58465, Appeal of Kellogg
Brown & Root Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREYD. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2